Information Disclosure Statement
The foreign office action (NPL) lacks a full, eligible, English translation copy filed so it is not considered.  The foreign references are not considered given the lack of further explanation or relevance for this particular action.

/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        2/24/2022